 


 HR 6121 ENR: To amend the Federal Water Pollution Control Act to reauthorize a program relating to the Lake Pontchartrain Basin, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 6121 
 
AN ACT 
To amend the Federal Water Pollution Control Act to reauthorize a program relating to the Lake Pontchartrain Basin, and for other purposes. 
 
 
1.Lake Pontchartrain Basin Restoration ReauthorizationThe first section 121 of the Federal Water Pollution Control Act (33 U.S.C. 1273) (relating to Lake Pontchartrain Basin) is amended in subsection (f) by striking 2005 and inserting 2011.  
2.Technical correctionThe second section 121 of the Federal Water Pollution Control Act (33 U.S.C. 1274) (relating to wet weather watershed pilot projects) is redesignated as section 122.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
